Citation Nr: 0308751	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for basal cell skin cancer 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from May 1951 to 
June 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).


REMAND

In his December 2002 substantive appeal the veteran requested 
a videoconference hearing before the Board at the RO.  
Thereafter, in correspondence received by the Board in March 
2003, he requested a hearing before a Veterans Law Judge at 
the RO.  However, the veteran has not been provided an 
opportunity to present testimony at either a videoconference 
hearing before the Board, or at a hearing before a Veterans 
Law Judge at the RO as requested.  

Accordingly, this case is remanded to the RO for the 
following action: 

The RO should contact the veteran and 
clarify whether he desires an opportunity 
to present testimony at a videoconference 
hearing before the Board, or at an in 
person hearing before a Veterans Law 
Judge at the RO.  Thereafter, the RO 
should place the veteran's name on the 
appropriate docket.

No action is required by the veteran until he receives 
further notice; however, he 



may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

